                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 BOB BAFFERT,                                 )
           Plaintiff                          )
                                              )
 v.                                           )
                                                        Case No. 1:21-cv-3329 (CBA)
                                              )
 THE NEW YORK RACING                          )
 ASSOCIATION, INC.,                           )
           Defendant                          )

      NOTICE OF MOTION TO HOLD NYRA IN CIVIL CONTEMPT AND TO STAY
                NYRA’S RENEWED SUSPENSION PROCEEDINGS

        PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law, Plaintiff,

Bob Baffert (“Baffert”), will move the Court, at the United States Courthouse, 25 Cadman Plaza

East, Brooklyn, New York 10021, as soon as counsel may be heard, for an order holding the

Defendant, The New York Racing Association, Inc. (“NYRA”), in civil contempt for failure to

comply with the terms of the Court’s July 14, 2021 Memorandum & Order enjoining it from

enforcing its unlawful suspension of Baffert from New York racetracks. Additionally, Baffert

seeks an Order from this Court staying NYRA’s renewed attempt to suspend him.

Dated: New York, New York
 September 22, 2021
                                              Respectfully submitted,


                                              __/s/W. Craig Robertson, III____
 Charles Michael                              W. Craig Robertson III
 Steptoe & Johnson LLP                        WYATT, TARRANT & COMBS, LLP
 1114 Avenue of the Americas                  250 West Main Street, Suite 1600
 New York, New York 10036                     Lexington, Kentucky 40507-1746
 cmichael@steptoe.com                         859.233.2012
                                              wrobertson@wyattfirm.com
 Clark O. Brewster                            (admitted pro hac vice)
 BREWSTER & DEANGELIS
 2617 E. 21st
 Tulsa, Oklahoma 74114                        Counsel for Plaintiff, Bob Baffert
